
	

115 HR 2857 : Supporting Families in Substance Abuse Treatment Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2857
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017Received; read twice and referred to the Committee on FinanceAN ACT
		To support foster care maintenance payments for children with parents in a licensed residential
			 family-based treatment facility for substance abuse.
	
	
 1.Short titleThis Act may be cited as the Supporting Families in Substance Abuse Treatment Act. 2.Foster care maintenance payments for children with parents in a licensed residential family-based treatment facility for substance abuse (a)In generalSection 472 of the Social Security Act (42 U.S.C. 672) is amended—
 (1)in subsection (a)(2)(C), by striking or and inserting , with a parent residing in a licensed residential family-based treatment facility, but only to the extent permitted under subsection (j), or in a ; and
 (2)by adding at the end the following:  (j)Children placed with a parent residing in a licensed residential family-Based treatment facility for substance abuse (1)In generalNotwithstanding the preceding provisions of this section, a child who is eligible for foster care maintenance payments under this section shall be eligible for the payments for a period of not more than 12 months during which the child is placed with a parent who is in a licensed residential family-based treatment facility for substance abuse, but only if—
 (A)the recommendation for the placement is specified in the child's case plan before the placement; (B)the treatment facility provides, as part of the treatment for substance abuse, parenting skills training, parent education, and individual and family counseling; and
 (C)the substance abuse treatment, parenting skills training, parent education, and individual and family counseling is provided under an organizational structure and treatment framework that involves understanding, recognizing, and responding to the effects of all types of trauma and in accordance with recognized principles of a trauma-informed approach and trauma-specific interventions to address the consequences of trauma and facilitate healing.
 (2)Payment amountThe amount the State may receive under section 474(a)(1) for a child placed with a parent who is in a licensed residential family-based treatment facility for substance abuse shall not exceed the amount the State would otherwise be eligible to receive under such section based on where the child would be appropriately placed in a setting described in section 472(a)(2)(C) if such treatment setting were not available.
 (3)ApplicationWith respect to children for whom foster care maintenance payments are made under paragraph (1), only the children who satisfy the requirements of paragraphs (1)(B) and (3) of subsection (a) shall be considered to be children with respect to whom foster care maintenance payments are made under this section for purposes of subsection (h) or section 473(b)(3)(B)..
 (b)Conforming amendmentSection 474(a)(1) of such Act (42 U.S.C. 674(a)(1)) is amended by inserting subject to section 472(j), before an amount equal to the Federal the first place it appears. 3.Effective date (a)Effective datesSubject to subsection (b), the amendments made by this Act shall take effect on October 1, 2017.
			(b)Transition rule
 (1)In generalIn the case of a State plan under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature.
 (2)Application to programs operated by Indian tribal organizationsIn the case of an Indian tribe, tribal organization, or tribal consortium which the Secretary of Health and Human Services determines requires time to take action necessary to comply with the additional requirements imposed by the amendments made by this Act (whether the tribe, organization, or tribal consortium has a plan under section 479B of the Social Security Act or a cooperative agreement or contract entered into with a State), the Secretary shall provide the tribe, organization, or tribal consortium with such additional time as the Secretary determines is necessary for the tribe, organization, or tribal consortium to take the action to comply with the additional requirements before being regarded as failing to comply with the requirements.
				
	Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk
